Citation Nr: 0824382	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  96-48 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease (DJD) of the lumbar spine prior to 
October 8, 2004.

2.  Entitlement to a rating in excess of 20 percent for DJD 
of the lumbar spine for the period of October 8, 2004 to 
August 3, 2007.

3.  Entitlement to a rating in excess of 50 percent for 
unfavorable ankylosis of the thoracolumbar spine, with 
intervertebral disc syndrome and chronic radicular pain, 
after August 3, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to August 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 1996 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The Board remanded this case to the RO in July 2004 and 
October 2005 for further development and consideration.

The RO initially granted service connection for chronic 
lumbosacral strain in a September 1976 rating decision and 
assigned a 10 percent disability rating under the then 
existing criteria for rating lumbosacral strain retroactively 
effective from August 12, 1976.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5295 (2002).  In a June 1994 rating 
decision, the RO increased his rating to 20 percent with a 
retroactive effective date from February 28, 1994 under 
38 C.F.R. § 4.71a, DC 5293.  Upon completion of the requested 
development in May 2008, the AMC granted an even higher 50 
percent rating retroactively effective from August 3, 2007 
(the date of his last VA examination) and recharacterized 
this condition as unfavorable ankylosis of the thoracolumbar 
spine with intervertebral disc syndrome and chronic radicular 
pain.  38 C.F.R. § 4.71a, DC 5289-5240.  The veteran claims 
his spine disability warrants a higher rating, that is, even 
aside from the separate ratings he has received during the 
pendency of this appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (the veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).

The Board points out that the veteran requested a Travel 
Board hearing.  The RO then scheduled a Travel Board hearing 
in March 2004 but the veteran failed to appear.  He did not 
explain his absence or request to reschedule the hearing.  
Thus, his appeal will be processed as if he withdrew this 
hearing request.  38 C.F.R. § 20.704(d) (2007).

As noted in the July 2004 Board remand, the veteran stated he 
was unable to work due to his spine disability and referred 
the claim to the RO for a total disability rating based on 
individual unemployability (TDIU).  The veteran's 
representative raised this issue again in his VA Form 646 in 
June 2008.  The RO must address this claim in the first 
instance as the Board does not have jurisdiction.


FINDINGS OF FACT

1.  Prior to October 8, 2004, the veteran's service-connected 
spine disability was manifested by symptoms of not more than 
moderate limitation of motion and moderate recurrent attacks 
of intervertebral disc syndrome (IVDS).

2.  An October 8, 2004 private treatment record by Dr. F.L.A. 
indicates that the veteran had facet syndrome of the L3-L5 
and L5-S1 with severe pain and discomfort at L5-S1 mainly in 
the crouching and flexion position.  This examiner explained 
that the veteran could not perform any of his regular 
activities such as cooking, computer work and mechanical 
repairs.  Indeed, a December 2004 record notes that despite 
treatment with narcotic pain relievers (Tramadol) and NSAIDs 
on a daily basis, physical therapy and surgery, the veteran 
continues to have severe recurrent symptoms with intermittent 
relief.

3.  VA examination in August 2007 revealed IVDS and 
unfavorable ankylosis associated with the service-connected 
lumbar spine disability with persistent symptoms of positive 
bilateral straight leg raising tests, diminished deep tendon 
reflexes particularly in the lower right extremity, right 
gluteus pain with weakness in the right hip flexion on 
external rotation, right quadriceps muscle atrophy with 
significant lateral and medial vastus muscle weakness, right 
foot drops after three attempts of active dorsal flexion with 
significant flexion weakness and mildly diminished sensory in 
the antero lateral aspect of the right thigh and leg.  


CONCLUSIONS OF LAW

1.  Prior to October 8, 2004, the criteria for a rating in 
excess of 20 percent for the veteran's service-connected 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5285, 5292, 
5293, 5295 (2002); 38 C.F.R. § 4.71a, DC 5293 (effective from 
September 23, 2002, to September 26, 2003); 38 C.F.R. § 
4.71a, DCs 5237, 5243 (effective September 26, 2003).  

2.  From October 8, 2004 to August 3, 2007, the criteria for 
a 40 percent, but not higher, rating for the veteran's 
service-connected lumbar spine disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5285, 
5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, DC 5293 
(effective from September 23, 2002, to September 26, 2003); 
38 C.F.R. § 4.71a, DCs 5237, 5243 (effective September 26, 
2003).

3.  After August 3, 2007, the criteria for a 60 percent, but 
not higher, rating for the veteran's service-connected lumbar 
spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes (DCs) 5285, 
5286, 5289, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, DC 
5293 (effective from September 23, 2002, to September 26, 
2003); 38 C.F.R. § 4.71a, DCs 5237, 5240, 5243 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and the AMC in November 2005 and July 2006 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claim; 
(2) informed him about the information and evidence that VA 
would obtain and assist him in obtaining; (3) informed him 
about the information and evidence he was expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a VCAA 
notice letter in July 2006, post two remands, discussing the 
downstream disability rating and effective date elements of 
the claim and then went back and readjudicated the claim in 
the April 2008 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
22 Vet. App. 37 (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case at hand, the Board finds that the RO's 
November 2005 and July 2006 notice letters, along with 
the SSOCs issued in April 2003 and April 2008, comply 
with the Court's holding in Vazquez-Flores.  The SSOCs 
informed the veteran of the applicable rating criteria.

For example, the November 2005 letter states:

As we consider your claim, you may submit evidence 
showing that your service-connected condition has 
increased in severity.  This evidence may be a 
statement from you doctor, containing the physical 
and clinical findings, the results of any 
laboratory tests or 
x-rays, and the dates of examinations and tests.  
You may also submit statements from other 
individuals who are able to describe from their 
knowledge and personal observations in what manner 
your disability has become worse. 

Moreover, in June and July 2008 statements, the veteran and 
his representative cited evidence allegedly supporting his 
claim for a higher evaluation under the relevant rating 
criteria.   Hence, the veteran's statements concerning his 
worsening condition show an awareness (actual knowledge) of 
what is necessary to substantiate the claim.  Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  The Board also 
notes that the veteran discussed how the worsening of his 
service-connected disability affected his daily activities 
and job at his VA examination in August 2007 so this is non-
prejudicial to the appellant. 

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran compensation 
examinations to determine the etiology and severity of his 
spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

II.  Governing Statutes and Regulations

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

As concerning the underlying low back strain, when, as here, 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But another 
recent Court decision held that in determining the present 
level of a disability for any increased-evaluation claim, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Diseases and Injuries of the Spine

During the pendency of this appeal, VA amended the criteria 
for evaluating diseases and injuries of the spine.  The 
criteria for rating a lumbosacral strain were amended 
effective September 26, 2003.  The criteria prior to 
September 26, 2003 (the "old criteria"), for evaluating a 
lumbosacral strain are:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion....................................40

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position.................................20

With characteristic pain on 
motion.......................................10

With slight subjective symptoms 
only....................................0

See 38 C.F.R. § 4.71a, DC 5295 (2002).

As for limitation of motion in the lumbar segment of the 
spine, it was rated as follows:

Severe.................................40

Moderate..............................20

Slight...................................10

See 38 C.F.R. § 4.71a, DC 5292 (2002).
Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than 
intervertebral disc syndrome (IVDS)) was revised using more 
objective criteria (the "new criteria").  38 C.F.R. § 4.71a, 
DCs 5235 to 5243.  The new general rating criteria for the 
spine are:

Unfavorable ankylosis of the entire spine 
...........................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
..........50 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................................40 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
....................................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis 
...........................................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spine 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height............10

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since the 
veteran filed his claim.  The criteria were first revised 
effective September 23, 2002, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003) ("the revised criteria").  Subsequently, they 
were revised again effective September 26, 2003, at which 
time the DC was renumbered to 5243, codified at 38 C.F.R. § 
4.71a, DC 5243 (2005) ("the newly revised criteria").

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or a rating may be assigned on the basis of 
the total duration of incapacitating episodes.

Incapacitating episodes are rated as follows:  if there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, VA assigns a 60 percent 
rating; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note (1) to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  See 38 C.F.R. § 
4.71a, DC 5243 (2007).  This new regulation includes the same 
language from the previously revised regulation for rating 
IVDS based on the number of incapacitating episodes.  In 
addition, though, it provides that IVDS also may be rated 
under the new general rating formula for diseases and 
injuries of the spine, as discussed above.

For comparison, normal range of motion of the combined 
thoracic and lumbar (i.e., thoracolumbar) segment of the 
spine is forward flexion to 90 degrees; backward extension to 
30 degrees; right and left lateral flexion to 30 degrees; and 
rotation to the right and left sides to 30 degrees.  See 38 
C.F.R. § 4.71a, Plate V (2007).

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997). 
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only 
prospectively to periods from and after the effective date of 
the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
prior version shall apply to periods preceding the amendment 
but may also apply after the effective date of the amendment.  
VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 
5110(g) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, also, 38 C.F.R. § 3.114.

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for a lumbosacral strain and IVDS may 
be applied.  Conversely, from September 23, 2002 to September 
26, 2003, the revised criteria for IVDS may also be applied 
if they are more beneficial to the veteran.  And as of 
September 26, 2003, the revised general rating criteria for 
the spine and the newly revised criteria for IVDS also may be 
applied, but again, only if they are more beneficial to him.


Background Facts

VA outpatient treatment records from November 1994 indicate 
the veteran complained of lower back pain especially on the 
right side with some radiation to the right lower extremity.  
A CT scan revealed spinal stenosis and L4-5 midline disc 
herniation.  Objective findings noted a negative straight leg 
test, positive tenderness, and positive trigger points on the 
right side of the lumbar spine.  X-rays showed lumbar 
spondylosis.  The examiner diagnosed spinal stenosis and 
osteoarthritis.

VA outpatient treatment records from VAMC in the Bronx from 
February to December 1997 show the veteran complained of back 
pain.  

VA furnished the veteran a compensation examination in 
December 1997 to determine the severity of his spine 
disability.  When examined, the veteran reported pain on the 
left and midline at the L4-5 of the back which radiated into 
his leg, calf and toes on the right.  The veteran also 
reported increased pain.  Objective findings indicated no 
evidence of muscle spasm and limited range of motion 
secondary to pain.  He had no motor or sensory deficits.  He 
had 5/5 strength throughout his lower extremities, intact 
reflexes that were bilaterally and equal, and a negative 
Babinski.  There were questionable tension signs.  He had no 
back atrophy but there was evidence of a peculiar gait.  X-
rays of the lumbar spine revealed anterior spurring of the 
L2-4 with minimal disc space narrowing.  The examiner 
diagnosed mild degenerative joint disease of the spine.  

The Board notes that VA scheduled a compensation examination 
for the veteran at the VAMC in the Bronx in July 1999.  
However, the veteran failed to report for this examination.  

Outpatient treatment records from September 1997 to April 
1999 did not elaborate on his spine disability.

VA furnished another compensation examination in December 
2001 to determine the severity of his spine disability.  At 
the examination, the veteran complained of intermittent low 
back pain with occasional radiation to his right lower 
extremity.  Range of motion testing exhibited 90 degrees of 
forward flexion with pain at 90 degrees, extension to 25 
degrees with pain at 25 degrees, bilateral flexion and 
rotation to 30 degrees.  The veteran was limited by pain and 
lack of endurance.  Objective findings indicated tenderness 
at the right lumbosacral paraspinals.  He had a positive 
straight leg raising test on the right.  Magnetic resonance 
imaging (MRI) of the lumbosacral spine from 1997 revealed 
congenital spinal stenosis, multilevel degenerative disc 
disease/degenerative joint disease with herniated nucleus 
pulposus at L4-5.  The diagnosis was degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine superimposed on congenital spinal stenosis.

VA furnished yet another spine examination in March 2003 to 
determine the severity of his back disability.  Range of 
motion testing exhibited forward flexion of 90 degrees with 
pain at 90 degrees, 15 degrees of extension with less pain at 
15 degrees, bilateral flexion and rotation of 35 degrees with 
pain on the right.  He had tenderness of the right lumbar 
sacral paraspine.  A neurological examination noted that his 
sensory was intact.  He had 5/5 motor strength and his 
reflexes were symmetrical.  He had a positive straight leg 
test on the right side.  The examiner diagnosed degenerative 
disc disease/degenerative joint disease of the lumbar sacral 
spine with right-sided radiculopathy. 

With respect to the DeLuca criteria, the Board notes that the 
examiner did not perform any repetitive motion testing at 
this examination.  However, the Board points out that the 
veteran had full forward flexion, 15 degrees of extension out 
of 45 and 35 degrees out of 45 of bilateral lateral 
flexion/rotation.  This examiner indicated there was 
limitation due to pain and lack of endurance.

VA outpatient treatment records from the VAMC in Brooklyn 
show continued complaints of low back pain that was 
exacerbated with movement.

Private treatment records from October 2004 by Dr. F.L.A. 
note he had a severe back injury during service in 1975 from 
carrying a heavy trash can aboard the USS Hancock.  He 
reported that his lower back was getting worse and the pain 
radiated into his lower extremities.  He also reported 
spending one day in bed to relieve the pain.  In addition, 
the veteran stated that he could not perform any of his 
regular activities such as cooking, computer work and 
mechanical repairs.  Indeed, December 2004 records show that 
despite treatment with narcotic pain relievers (Tramadol) and 
NSAIDs on a daily basis, physical therapy and surgery, the 
veteran continued to have severe recurrent symptoms with 
intermittent relief.

Objective findings indicated that the straight leg raising 
testing was positive for both extremities.  There was 
tenderness of the lumbosacral joint and facet syndrome of the 
L3-L5 and L5-S1.  He also had severe pain and discomfort in 
the crouching position and flexion at the L5-S1.  X-rays of 
the lumbosacral spine revealed degenerative changes including 
anterior osteophytes with irregular facet articular surfaces.  
An MRI noted sub ligamentary disc herniation at L5-S1 with 
degenerative changes.  An electromyography (EMG) found 
chronic radiculopathy at L5-S1.  This examiner also noted 
surgery to his lumbar spine in September 2004.  The diagnosis 
was lumbar spine pain, herniated nucleus pulposus L5-S1 and 
facets syndrome.

Private treatment records from May 2005 note the veteran 
complained of severe lower back pain with bilateral sacral 
pain and radiation to his lower extremities.  An MRI found 
sub ligament, disc herniation at the L5-S1, with facet 
syndrome and sacrilitis.  Objective findings indicated sacro 
iliac joint pain.  Range of motion testing exhibited forward 
flexion of 40 degrees with tenderness at 40 degrees, and 
extension of 15 degrees with tenderness at 15 degrees.  
Straight leg raising testing was positive on the left.  Deep 
tendon reflexes were positive bilaterally for his achilles, 
patellar and plantar.  He had sensitivity at the L5-S1 left 
lower extremity.  Muscle strength was bilateral in the quads, 
hamstring, foot extensor and foot flexor.  The diagnosis was 
spondylosis of the lumbar sacral and intervertebral disc 
displacement L5-S1 with radicular pain.  The June, July and 
December 2005 private treatment records indicated 
substantially similar findings.  

VA furnished a compensation examination in August 2007 to 
determine the current severity of his spine disability.  The 
examiner indicated that he reviewed his claims file including 
the initial injury in 1975 aboard the USS Hancock.  The 
examiner also noted he had acute medical intervention with 
facets and lumbar radiofrequency treatment between October 
2004 and May 2005 (under his care).  During the last four 
years the examiner indicated that his pain was characteristic 
for acute severe pain with functional consequences.  The 
veteran reported pain flare-ups standing more than 10 
minutes, sitting more than 20 minutes, during sleep without 
knee flexion or flat in the back and any kind of lifting or 
bending.  Objective findings indicated he was limping due to 
his right lower extremity.  The examiner confirmed standing 
and sitting pain after 10 and 20 minutes, respectively.  The 
examiner indicated there was pain in the sacrum iliac joints 
and lumbar sacral junction with right lower extremity 
radiation.  With flare-ups the pain radiated into his right 
gluteus area with a burning sensation.  There was dorsal and 
lumbar muscle spasm with an increase in lumbar lordosis.

Range of motion testing of the cervical spine exhibited 
forward flexion of 25 degrees, extension of less than 30 
degrees, right and left lateral flexion of 30 degrees and 
left and right lateral rotation of 20 degrees.  Range of 
motion testing of the thoracolumbar spine exhibited forward 
flexion and extension of 15 degrees, right lateral flexion of 
30 degrees, left lateral flexion of 45 degrees and right and 
left lateral rotation of 60 degrees.  

A neurological examination found the thoracolumbar junction 
was tender with severely limited motion.  The examiner 
indicated there was evidence of unfavorable ankylosis.  
Straight leg raising testing was ++++ on the right at 30 
degrees and + on the left at 60 degrees.  Deep tendon 
reflexes of the patellar were ++ on the right and +++ on the 
left, achilles were + on the right and +++ on the left and 
plantar was +++ on the right and ++++ on the left.  There was 
right gluteus pain at palpation with weakness in right hip 
flexion on external rotation.  There was right quadriceps 
muscle atrophy with lateral and medial vastus muscle 
significant weakness and the right foot dropped after three 
attempts of active dorsal flexion with significant flexion 
weakness.  An EMG from 2004 indicated chronic radiculopathy 
at L5-S1.  The examiner diagnosed unfavorable ankylosis of 
the thoracolumbar spine, herniated nucleus pulposus L5-S1, 
chronic radicular pain at L5-S1 and lumbar sacral 
intervertebral disc syndrome.  The examiner opined that the 
thoracolumbar spine condition was caused by or a result of 
the lumbar injury in 1975 and was aggravated by the 
degenerative disc disease and facets syndrome.  Indeed, the 
examiner explained that the symptoms from thoracolumbar 
ankylosis and the chronic lumbar radiculitis were getting 
worse with increased flare-ups.  The examiner also opined 
that the combination of his mood disorder with depression and 
the chronic back pain made it difficult for him to sustain 
gainful employment.

With respect to the DeLuca criteria, the examiner described 
the veteran's "limitation of motion on repetitive use" as 
10 degrees on forward flexion, 5 degrees of extension, 20 
degrees of right lateral flexion, 30 degrees of left lateral 
flexion, 50 degrees of right lateral rotation and 60 degrees 
of left lateral rotation due to pain.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 
4.59.

A.  Whether the Veteran is Entitled to a Disability Rating 
Higher than 20 Percent for DJD of the Lumbar Spine Prior to 
October 8, 2004

Historically, the RO granted service connection for chronic 
lumbosacral strain in September 1976 and assigned a 10 
percent disability rating under the then existing criteria 
for rating lumbosacral strain retroactively effective from 
August 12, 1976.  38 C.F.R. § 4.71, DC 5295 (2002).  In a 
June 1994 rating decision, the RO increased his rating to 20 
percent with a retroactive effective date from February 28, 
1994 under 38 C.F.R. § 4.71, DC 5292-5293.  A more recent 
rating decision granted an even higher 50 percent rating 
retroactively effective from August 3, 2007 (the date of his 
last VA examination) and recharacterized this condition as 
unfavorable ankylosis of the thoracolumbar spine with 
intervertebral disc syndrome and chronic radicular pain.  
38 C.F.R. § 4.71, DC 5289-5240.  The veteran claims his spine 
disability warrants a higher rating, that is, even aside from 
the separate ratings he has received during the pendency of 
this appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).

The RO rated the veteran's spine disability under DC 5292-
5293 for limitation of motion of the lumbar spine and 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, DC 
5292-5293 (2002).  As mentioned, according to the former DC 
5292, moderate limitation of motion of the lumbar segment of 
the spine is rated as 20-percent disabling, whereas a higher 
40 percent rating requires severe limitation of motion.  
Applying these criteria to the facts of this case, the Board 
finds that the veteran's spine disability does not warrant a 
higher 40 percent rating.  In this regard, the March 2003 VA 
examination indicated that he had full forward flexion (90 
degrees), 15 degrees of extension and 35 degrees bilaterally 
of lateral flexion and rotation.  Moreover, private treatment 
records from Dr. F.L.A. show his flexion was 40 degrees and 
his extension was 15 degrees.  This record provides the 
lowest report of flexion.  However, none of his examiner's 
characterized his limitation of motion as "severe."  In 
this regard, Dr. F.L.A. described his pain at L5-S1 as 
"severe" but did not indicate that his limitation of motion 
was severe as confirmed by his flexion and extension above.

The Board further notes that prior to October 8, 2004, X-rays 
in December 1997 revealed minimal disc space narrowing, and 
that in December 2001, the veteran complained of intermittent 
low back pain with occasional radiation to his lower 
extremity.  Consequently, the Board also concludes that the 
veteran's IVDS did not warrant a rating in excess of 20 
percent prior to October 8, 2004 under former Diagnostic Code 
5293.

Thus, the Board finds that a preponderance of the evidence is 
against entitlement to a rating in excess of 20 percent for 
the veteran's service-connected lumbar spine disability prior 
to October 8, 2004.


B.  Whether the Veteran is Entitled to a Disability Rating 
Higher than 20 Percent for DJD of the Lumbar Spine Between 
October 8, 2004 and August 3, 2007

The Board does, however, find that effective from October 8, 
2004, the record supports a higher 40 percent evaluation 
under the former DC 5293 for IVDS.  Under the former DC 5293, 
a 40 percent rating requires severe, recurring attacks with 
intermittent relief.  A private treatment record from October 
8, 2004 by Dr. L.F.A. indicates that the veteran had facets 
syndrome at L3-L5 and L5-S1 with severe pain and discomfort 
mainly in the crouching position and flexion.  The examiner 
also noted that the veteran could not perform any of his 
regular activities such as cooking, computer work and 
mechanical repairs.  Indeed, a December 2004 record notes 
that despite treatment with narcotic pain relievers 
(Tramadol) and NSAIDs on a daily basis, physical therapy and 
surgery, the veteran continued to have severe recurrent 
symptoms with intermittent relief.

In addition, the veteran did not have a demonstrable 
deformity of the L1 vertebra, so a higher rating also is not 
available under the former DC 5285.  In this regard, October 
2004 X-rays found no evidence of fracture or subluxation of 
the veteran's lumbar spine.  So a higher evaluation under DC 
5285 is not permissible either.

Prior to the August 2007 VA examination, the veteran also 
does not have ankylosis, either favorable or unfavorable, 
to warrant assigning a rating higher than 20 percent under 
the former DCs 5286 and 5289.  He does not have unfavorable 
ankylosis of his entire thoracolumbar spine (collectively 
referring to the thoracic and lumbar segments) to warrant 
assigning a rating higher than 20 percent under the revised 
DCs 5237-5243, either.  Although he has "moderate" 
limitation of motion in his lumbar spine, he has retained 
some quantifiable measure of movement in all directions 
(forward flexion, backward extension, left and right lateral 
bending and rotation).  So, by definition, his lumbar spine 
is not ankylosed.  38 C.F.R. § 4.71a, DCs 5235-5243, 
Note (5).  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See, 
e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

With respect to the new criteria, the veteran's low back 
strain only warrants a 20 percent rating.  Under DC 5237, 
forward flexion of 40 degrees (considering the effect pain 
has on his range of motion) only supports a 20 percent rating 
as his range of motion is greater than 30 degrees but less 
than 60 degrees.

Under the revised and newly revised criteria for IVDS, the 
veteran is not entitled to a rating higher than 20 percent.  
This is because there is minimal evidence of incapacitating 
episodes as a result of his spine disability.  38 C.F.R. § 
4.71a, DC 5293 and 5243 (2003 and 2007).  In this regard, the 
veteran indicated that he had to spend one day in bed to 
relieve his pain.  To receive a 40 percent rating under DC 
5243, the veteran must have incapacitating episodes for a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  The record does not support such 
a finding.

With respect to the DeLuca criteria, the March 2003 examiner 
noted that he had limitations due to painful motion and lack 
of endurance.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.
However, the veteran's higher 40 percent evaluation already 
takes into account his painful motion and lack of endurance.  
Hence, providing an additional 10 percent for these same 
manifestations would violate the rule against pyramiding.  
See 38 C.F.R. § 4.14 (2006), VA's anti-pyramiding regulation; 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).

Hence, since a higher 40 percent rating as of October 8, 2004 
represents the maximum level of disability for the veteran's 
spine, the Board may "stage" his rating under Hart.  See 
also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2007).

For these reasons and bases, from October 8, 2004 to August 
3, 2007, the evidence supports assigning a 40 percent, but no 
higher, rating for the veteran's service-connected lumbar 
spine disability.  38 C.F.R. §§ 4.3, 4.7.

C.  Whether the Veteran is Entitled to a Disability Rating 
Higher than 50 Percent for Unfavorable Ankylosis of the 
Thoracolumbar Spine After August 3, 2007

Upon completion of the requested development in May 2008, the 
AMC granted an even higher 50 percent rating retroactively 
effective from August 3, 2007 (the date of his last VA 
examination) and recharacterized this condition as 
unfavorable ankylosis of the thoracolumbar spine with 
intervertebral disc syndrome and chronic radicular pain.  
38 C.F.R. § 4.71, DC 5289-5240.  Under the old criteria for 
DC 5289, the veteran already has a rating above the maximum 
allowed under this code (40 percent), so he must look 
elsewhere, to another DC, to receive an even higher rating.

The veteran does not have a demonstrable deformity of the L1 
vertebra, so a higher rating is not available under the 
former DC 5285.  As noted, X-ray evidence from the August 
2007 does not show any deformity.  

But under the old criteria for IVDS, the veteran's condition 
warrants a higher 60 percent rating for persistent symptoms 
compatible with sciatic neuropathy.  See 38 C.F.R. § 4.71a, 
DC 5293 (2002).  As noted earlier, a 60 percent rating for 
IVDS (i.e., DDD) requires pronounced persistent symptoms of 
sciatic neuropathy including pain, demonstrable muscle spasm, 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  As documented in the report 
of the rather recent August 2007 VA examination, the 
veteran's thoracolumbar junction is tender with severely 
limited motion.  The examiner noted there was evidence of 
unfavorable ankylosis.  In addition, straight let raising 
test was ++++ on the right at 30 degrees and + on the left at 
60 degrees.  Deep tendon reflexes were ++ on the right and 
+++ for the patellar, + on the right and +++ on the left for 
the achilles, and +++ on the right and ++++ on the left for 
the plantar.  Indeed, there was right gluteus pain at 
palpation with weakness in right hip flexion on external 
rotation.  There also was dorsal and lumbar muscle spasm with 
increase in lumbar lordosis.  More importantly, there was 
right quadriceps muscle atrophy with significant lateral 
medial vastus muscle weakness, and the right foot dropped 
after three attempts of active dorsal flexion with 
significant flexion weakness.  These objective clinical 
findings most closely approximate a disability picture 
reflecting pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain, 
positive bilateral straight leg raising tests, diminished 
deep tendon reflexes particularly on the right, and recurring 
attacks with little intermittent relief.  Hence, the Board 
finds that after August 3, 2007, the veteran's spine 
disability warrants a higher 60 percent initial rating under 
the former DC 5293.  This is maximum possible disability 
rating under the former DC 5293.

It equally deserves mentioning that if, as here, the veteran 
already has the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, although the veteran has painful, severe 
limitation of motion - of the type contemplated in DeLuca, 
this does not provide a basis for increasing his rating 
beyond the 60-percent level.

Although the veteran has ankylosis of the thoracolumbar spine 
(complete bony fixation), there is no evidence of an 
unfavorable angle with marked deformity and involvement of 
major joints.  Hence, the record does not support a higher 
rating under DC 5286.  

Indeed, under the revised DC 5240, the veteran's spine 
disability only warrants a 50 percent rating because he has 
unfavorable ankylosis of the thoracolumbar spine (see, again, 
the report of his August 2007 VA examination).  A 100 percent 
rating under DC 5240 would require unfavorable ankylosis of 
the entire spine and the August 200 VA examination did not 
provide support for such a finding.

Under the revised and newly revised criteria for IVDS, the 
veteran is certainly not entitled to rating higher than 60 
percent for incapacitating episodes because there is no 
competent evidence of any significant incapacitating episodes 
as a result of his spine disability.  38 C.F.R. § 4.71a, DC 
5293 and 5243 (2003 and 2007).  In this regard, the veteran 
stated that he only had had one day of incapacitation 
recently and it was self-prescribed as no VA doctor 
prescribed bed rest due to this disability.  The Board also 
does not find that the veteran's separately rated service-
connected lumbar spine orthopedic and neurological disability 
could combine to merit a rating in excess of 60 percent.  In 
terms of the veteran's orthopedic disability, the Board finds 
that the 50 percent rating for unfavorable ankylosis of the 
thoracolumbar spine may not have been consistent with 
contemporaneous finding of some ability to forward flex, 
extend, and bilaterally flex and rotate.  In addition, while 
the Board recognizes that the veteran exhibited a dropped 
left foot upon repeat dorsal flexion, the record does not 
otherwise demonstrate symptoms at the level of sciatic nerve 
paralysis that would warrant a higher rating when combined 
with the veteran's service-connected orthopedic disability.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

Hence, since a higher 60 percent rating as of August 3, 2007 
represents the maximum level of disability from the veteran's 
spine disability, the Board may "stage" his rating under 
Hart.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. § 3.400(o)(2) (2007).

For these reasons and bases, from August 3, 2007, the 
evidence supports the assignment of a 60 percent, but not 
higher, rating for the veteran's service-connected lumbar 
spine disability under former Diagnostic Code 5293.  
38 C.F.R. §§ 4.3, 4.7.


D.  Entitlement to Extraschedular Consideration under 
38 C.F.R. § 3.321.  

There is also no current showing that the veteran's service-
connected lumbar spine disability reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
a higher evaluation at any stage on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1).  More specifically, while the 
most recent August 2007 examiner stated that the combination 
of the veteran's mood disorder with depression and chronic 
back pain made it difficult to sustain a gainful way of 
living and rendered him unemployability, he did not opine 
whether the veteran's chronic back pain by itself precluded 
employment.  The record also does not show that his service-
connected back disorder results in a marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations) or frequent hospitalizations, or otherwise 
render impractical the application of the schedular 
standards.  Therefore, in the absence of these factors, the 
Board finds that it is not required to remand the claim to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Prior to October 8, 2004, entitlement to a rating in excess 
of 20 percent for DJD of the lumbar spine is denied.

For the period of October 8, 2004 to August 3, 2007, 
entitlement to a 40 percent, but not higher, rating for DJD 
of the lumbar spine is granted, subject to the law and 
regulations governing the payment of monetary benefits.

After August 3, 2007, entitlement to a 60 percent, but not 
higher, rating for unfavorable ankylosis of the thoracolumbar 
spine, with intervertebral disc syndrome and chronic 
radicular pain is granted, subject to the law and regulations 
governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


